Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4, 6-10, 12-14, 16, 18-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
An updated search has been performed and no prior art has been found that reads on the claims as amended and argued by the Applicant. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “the sTTIs have a first TTI duration that is shorter than a slot …receiving a first uplink power control information for setting a first uplink transmission power for at least a first uplink transmission in the sTTIs; and a second uplink power control information for setting a second uplink transmission power for at least a second uplink transmission in the sTTIs; setting, based at least in part on the first uplink power control information, a first uplink power for the first uplink transmission based on the SPS activation”, as substantially described in independent claim(s) 1 and 19.  These limitations, in combination with the ) 1 and 19 is/are not taught nor suggested by the prior art of record.
The prior art of record fails to teach “the sTTIs have a first TTI duration that is shorter than a slot…transmitting a first uplink power control information for setting a first uplink transmission power at the UE for at least a first uplink transmission in the sTTIs based on the SPS activation; and transmitting a second uplink power control information for setting a second uplink transmission power for at least a second uplink transmission in the sTTIs”, as substantially described in independent claim(s) 11 and 21.  These limitations, in combination with the remaining limitations of claim(s) 11 and 21 is/are not taught nor suggested by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474